Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 3 December 1991 extending into 1992 the application of Decisions 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries (91/634/ECSC) #
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-12-12

 Avis juridique important|41991D0634DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 3 December 1991 extending into 1992 the application of Decisions 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries (91/634/ECSC) - Official Journal L 341 , 12/12/1991 P. 0030 - 0031DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 3 December 1991 extending into 1992 the application of Decisions 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries (91/634/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decisions 90/672/ECSC (1) and 90/673/ECSC (2) applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries shall apply mutatis mutandis from 1 January 1992 until 31 December 1992. References to specific dates in 1990 or 1991 in the Decisions referred to in the first subparagraph are to be read as referring respectively to 1991 or 1992 as appropriate. Article 2 The amendments to the Annex to the Decision 90/672/ECSC which are purely of a technical nature, are listed in the Annex to this Decision. Article 3 This Decision shall enter into force on 1 January 1992. Done at Brussels, 3 December 1991. The President B. de VRIES (1) OJ No L 370, 31. 12. 1990, p. 133. (2) OJ No L 370, 31. 12. 1990, p. 151. ANNEX Amendments to Annex I to Decision 90/672/ECSC In Annex I, in column (2) against order No 60.0050: for: '7210 70 21 7210 70 29', read: '7210 70 31 7210 70 39'.